DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-30 are pending in this application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 23 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “the fuel tank wall has a thickness of 0.1 mm to 15 mm” and the claim also recites “in particular 0.5 mm to 10 mm, further in particular 1 mm to 5 mm” which is the narrower statement of the range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-22, and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pori (U.S. Patent No. 4,807,833), hereinafter Pori.

Regarding Independent Claim 16, a rocket propellant tank arrangement for storing fuel and oxidizer for launching a rocket (Figures 1 and 3), the rocket propellant tank arrangement comprising: 
22) for storing liquid oxygen (Figure 3 – Column 5, Lines 53-59 – the oxygen tank, 22, stores liquid oxygen), and 
a fuel tank (20) for storing liquid fuel (Column 5, Lines 50-53 and Column 16, Lines 16-25 – the liquid fuel is contained in the fuel tank, 20), 
wherein the fuel tank is at least partially arranged within the oxygen tank (Figure 3 – the fuel tank, 20, is within the oxygen tank, 22).

Regarding Claim 18, Pori teaches the invention as claimed and discussed above. Port further teaches a fuel tank wall (26), which forms the fuel tank for storing liquid fuel (Figure 3 - Column 5, Lines 50-53 and Column 16, Lines 16-25 – the wall, 26, forms the tank, 20, which stores a liquid fuel).

Regarding Claim 19, Pori teaches the invention as claimed and discussed above. Port further teaches an oxygen tank wall (36), arranged at least partially around the fuel tank wall (Figure 3 – the oxygen wall, 36, is at least partially around the fuel tank wall, 26), with the fuel tank wall and the oxygen tank wall forming the oxygen tank for storing liquid oxygen between the fuel tank wall and the oxygen tank wall (Figure 3 – Column 5, Lines 53-59 – the oxygen tank wall, 36, and the fuel tank wall, 26, form the space/tank for storing the liquid oxygen between them).

Regarding Claim 20, Pori teaches the invention as claimed and discussed above. Pori further teaches a plurality of fuel tank fixation elements (42) are arranged between the fuel Figures 3 and 4 – the fixation elements, 42, are between the fuel tank wall, 26, and the oxygen tank wall, 36).

Regarding Claim 21, Pori teaches the invention as claimed and discussed above. Pori further teaches the plurality of fuel tank fixation elements are a plurality of fixation fins (Figures 3 and 4 – the parts of the ring, 42, between the cutouts, 44, are fins that extend from the fuel tank wall to the oxygen tank wall; therefore the plurality of fuel tank fixation elements are a plurality of fixation fins).

Regarding Claim 22, Pori teaches the invention as claimed and discussed above. Pori further teaches the fuel tank wall is made of aluminum (Column 15, Lines 50-55 – the walls are made of aluminum), steel, in particular austenitic stainless steel, carbon fiber based composites or composite overwrap aluminum (These limitations are claimed as an alternative and therefore not required when another alternative is met), 
and/or 
wherein the fuel tank wall is free of insulating material (Figure 3 – the fuel tank wall is shown to not have insulating material – Further This limitation is claimed as an alternative and therefore not required when another alternative is met).

Regarding Claim 24, Pori teaches the invention as claimed and discussed above. Port further teaches the fuel tank has a generally cylindrical shape (Figure 3 – the fuel tank, 20, is a generally cylindrical shape) and/or 
Figure 3 – the oxygen tank, 22, is a generally hollow cylindrical shape).

 Regarding Claim 25, Pori teaches the invention as claimed and discussed above. Pori further teaches the oxygen tank has an oxygen tank elongation (Figure 3  - Column 5, Line 62- Column 6, Line 3 – the length/elongation of the oxygen tank, 22, which is the length of the external tank, 12, is 120 ft) and wherein the fuel tank has a fuel tank elongation (Figure 3 – the fuel tank, 20, has an elongation/length similar to that of the oxygen tank, 22) and wherein the oxygen tank elongation is between 80% and 120% of the fuel tank elongation (Figure 3 - Column 5, Line 62 – Column 6, Line 3 – the spacing between the fuel tank, 20, and the oxygen tank, 22, is shown to be substantially constant, with the oxygen tank having a diameter 27.5 feet and the fuel tank having a diameter of 23.35 feet, therefore the spacing between the two tanks is approximately 4.15 feet; This leads to the approximate length/elongation of the fuel tank being 111.7 feet, after the removal of the spacing on both ends of the fuel tank, which makes the oxygen tank elongation approximately 120/111.7 or 107%, which is between 80% and 120 %), in particular between 90% and 110% of the fuel tank elongation (Figure 3 - Column 5, Line 62 – Column 6, Line 3 – 107% per the discussion above is also between 90% and 110%).

Regarding Claim 26, Pori teaches the invention as claimed and discussed above. Pori further teaches the fuel tank is substantially entirely enclosed by the oxygen tank (Figure 3 – the fuel tank, 20, is contained within the oxygen tank, 22).

Regarding Claim 27, Pori teaches the invention as claimed and discussed above. Pori further teaches the oxygen tank is configured to store cryogenic liquid oxygen (Column 5, Lines 53-59 – the oxygen tank is configured to store liquid oxygen, where liquid oxygen is considered a cryogenic liquid, thus the tank stores a cryogenic liquid oxygen) and/or wherein the fuel tank is configured to store cryogenic liquid propane (This limitation is claimed as an alternative and therefore not required when another alternative is met).

Regarding Claim 28, Pori teaches the invention as claimed and discussed above.
Pori further teaches a rocket propulsion unit (Figures 1 and 3), comprising: 
a rocket propellant tank arrangement according to any of the previous claims (See the rejections to preceding claims above), 
at least one combustion chamber (Column 14, Lines 30-44 – a rocket engine is defined by dictionary.com as “a reaction engine that produces a thrust due to an exhaust consisting entirely of material, as oxidizer, fuel, and inert matter, that has been carried with the engine in the vehicle it propels, none of the propellant being derived from the medium through which the vehicle moves”; the main engine, 54, of the orbiter, 14, has at least one combustion chamber to burn the fuel and oxidizer to generate thrust), coupled to the rocket propellant tank arrangement for receiving liquid oxygen and liquid fuel (Figures 1 and 3 – Column 14, Lines 30-44 – the tank arrangement is coupled to the engine, 54, to provide the liquid oxygen and liquid fuel to the engine), and 
at least one nozzle (Figures 1 – propulsion unit shown in Figure 1 have a nozzle shown at the bottom of the main engine, 54), coupled to the at least one combustion chamber, for Column 14, Lines 30-44 – a rocket engine is defined by dictionary.com as “a reaction engine that produces a thrust due to an exhaust consisting entirely of material, as oxidizer, fuel, and inert matter, that has been carried with the engine in the vehicle it propels, none of the propellant being derived from the medium through which the vehicle moves”; the combustion chamber ejects combustion gases to generate thrust).

Regarding Claim 29, Pori teaches the invention as claimed and discussed above. Pori further teaches a carrier structure for attaching one or more objects to be launched into space to the at least one rocket propulsion unit (Figures 1 and 3 – the orbiter, 14, and thrust attaches, 52 and 74, are a carrier structure for attaching objects to be launched into space to the propulsion unit, 12 and 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pori in view of Stiennon (U.S. Patent No. 5,568,901), hereinafter Stiennon.

Regarding Claim 17, Pori teaches the invention as claimed and discussed above. Pori further teaches the fuel may be any liquid fuel (Column 16, Lines 16-25 – the fuel may be any liquid fuel).
Pori does not explicitly teach the fuel tank is one of: 
a propane tank for storing liquid propane, 
a propene tank for storing liquid propene (This limitation is claimed as an alternative and therefore not required when another alternative is met), and 
a propylene tank for storing liquid propylene (This limitation is claimed as an alternative and therefore not required when another alternative is met).
However, Stiennon teaches a rocket engine (Column 8, Liners 12-23) that uses liquid propane as the liquid fuel (Column 10, Lines 3-12 – the first stage uses liquid propane).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pori by using liquid propane as the fuel, as taught by Stiennon, thereby making the fuel tank being a propane tank for storing liquid propane, in order to provide a liquid fuel that is extremely consistent without incurring additional costs (Stiennon – Column 10, Lines 12-16).

Regarding Claim 28, Pori in view of Stiennon teach the invention as claimed and discussed above.
Pori further teaches a rocket propulsion unit (Figures 1 and 3), comprising: 
a rocket propellant tank arrangement according to any of the previous claims (See the rejections to preceding claims above), 
at least one combustion chamber (Column 14, Lines 30-44 – a rocket engine is defined by dictionary.com as “a reaction engine that produces a thrust due to an exhaust consisting entirely of material, as oxidizer, fuel, and inert matter, that has been carried with the engine in the vehicle it propels, none of the propellant being derived from the medium through which the vehicle moves”; the main engine, 54, of the orbiter, 14, has at least one combustion chamber to burn the fuel and oxidizer to generate thrust), coupled to the rocket propellant tank arrangement for receiving liquid oxygen and liquid fuel (Figures 1 and 3 – Column 14, Lines 30-44 – the tank arrangement is coupled to the engine, 54, to provide the liquid oxygen and liquid fuel to the engine), and 
at least one nozzle (Figures 1 – propulsion unit shown in Figure 1 have a nozzle shown at the bottom of the main engine, 54), coupled to the at least one combustion chamber, for ejecting exhaust gases from the at least one combustion chamber (Column 14, Lines 30-44 – a rocket engine is defined by dictionary.com as “a reaction engine that produces a thrust due to an exhaust consisting entirely of material, as oxidizer, fuel, and inert matter, that has been carried with the engine in the vehicle it propels, none of the propellant being derived from the medium through which the vehicle moves”; the combustion chamber ejects combustion gases to generate thrust).

Regarding Claim 29, Pori in view of Stiennon teach the invention as claimed and discussed above. Pori further teaches a carrier structure for attaching one or more objects to be launched into space to the at least one rocket propulsion unit (Figures 1 and 3 – the orbiter, 14, and thrust attaches, 52 and 74, are a carrier structure for attaching objects to be launched into space to the propulsion unit, 12 and 54).


Claims 23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pori in view of Taylor (U.S. Patent No. 7,093,337), hereinafter Taylor.

Regarding Claim 23, Pori teaches the invention as claimed and discussed above.
Pori do not explicitly teach the fuel tank wall has a thickness of 0.1 mm to 15 mm, in particular 0.5 mm to 10 mm, further in particular 1 mm to 5 mm.
However, Tayler teaches a rocket propellant tank arrangement (Column 1, Lines 12-17) and that the thickness of the walls effect the weight of the arrangement (Column 3, Lines 4-12 – the weight of the wall is determined by the thickness of the wall and this specifically applies to common walls/bulkheads between two chamber/tanks).
Therefore the thickness of a wall of a tank is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the contributing weight from the wall/bulkhead to the weight of the system.  
In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the fuel tank wall to be 0.1 mm to 15 mm, in particular 0.5 mm to 10 mm, further in particular 1 mm to 5 mm in order to provide a lighter structure (Taylor - Column 3, Lines 4-12).

Regarding Claim 28, Pori in view of Taylor teach the invention as claimed and discussed above.
Pori further teaches a rocket propulsion unit (Figures 1 and 3), comprising: 
a rocket propellant tank arrangement according to any of the previous claims (See the rejections to preceding claims above), 
at least one combustion chamber (Column 14, Lines 30-44 – a rocket engine is defined by dictionary.com as “a reaction engine that produces a thrust due to an exhaust consisting entirely of material, as oxidizer, fuel, and inert matter, that has been carried with the engine in the vehicle it propels, none of the propellant being derived from the medium through which the vehicle moves”; the main engine, 54, of the orbiter, 14, has at least one combustion chamber to burn the fuel and oxidizer to generate thrust), coupled to the rocket propellant tank arrangement for receiving liquid oxygen and liquid fuel (Figures 1 and 3 – Column 14, Lines 30-44 – the tank arrangement is coupled to the engine, 54, to provide the liquid oxygen and liquid fuel to the engine), and 
Figures 1 – propulsion unit shown in Figure 1 have a nozzle shown at the bottom of the main engine, 54), coupled to the at least one combustion chamber, for ejecting exhaust gases from the at least one combustion chamber (Column 14, Lines 30-44 – a rocket engine is defined by dictionary.com as “a reaction engine that produces a thrust due to an exhaust consisting entirely of material, as oxidizer, fuel, and inert matter, that has been carried with the engine in the vehicle it propels, none of the propellant being derived from the medium through which the vehicle moves”; the combustion chamber ejects combustion gases to generate thrust).

Regarding Claim 29, Pori in view of Taylor teach the invention as claimed and discussed above. Pori further teaches a carrier structure for attaching one or more objects to be launched into space to the at least one rocket propulsion unit (Figures 1 and 3 – the orbiter, 14, and thrust attaches, 52 and 74, are a carrier structure for attaching objects to be launched into space to the propulsion unit, 12 and 54).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pori in view of Robinson (U.S. Pre-grant Publication 2012/0205493), hereinafter Robinson.

Regarding Independent Claim 30, Pori teaches a method of carrying propellant in a rocket (Figures 1 and 3), comprising: carrying liquid oxygen in an oxygen tank (Column 5, Lines 53-59 – the oxygen tank, 22, contains liquid oxygen), 
Column 5, Lines 50-53 and Column 16, Lines 16-25 – the fuel tank, 20, contains liquid fuel), with the fuel tank being at least partially arranged within the oxygen tank (Figure 3 – the fuel tank, 20, is within the oxygen tank, 22).
Pori does not explicitly teach jointly controlling a liquid oxygen temperature of the liquid oxygen and a liquid fuel temperature of the liquid fuel.
However, Robinson teaches a method of carrying propellant (Figure 5 – Paragraph 0042) with a common wall between two tanks carrying liquid propellants (Figure 5 – Paragraph 0042– the two propellant tanks containing liquid propellants, 524 and 526, share a common wall/bulkhead) using a method of jointly controlling a first temperature of a first liquid and a second temperature of a second liquid (Paragraph 0062 – the temperature of the fluids flowing through the common bulkhead is controlled in order to control the heat transfer through the common wall, therefore the method employs a method of effecting heat transfer/controlling the temperature of the liquids within the first and second tanks).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pori to include jointly controlling a liquid oxygen temperature of the liquid oxygen and a liquid fuel temperature of the liquid fuel, as taught by Robinson, in order to prevent undesired transfer of heat (Robinson – Paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Grayson (U.S. Pre-grant Publication 2007/0193282) shows propellant tank configurations with one tank being within another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE ROBERT THOMAS/Examiner, Art Unit 3741